Title: From James Madison to Nathan Sanford, 14 January 1807
From: Madison, James
To: Sanford, Nathan



Sir.
Department of State, January 14th: 1807.

Having requested Mr. Clinton the Mayor of New York to collect a body of evidence against Capt. Whitby, whose trial is fixed for the 1st. of March next before a Court Martial in England, I must beg the favor of you to cooperate with Mr. Clinton in such manner as to diminish as far as possible the burthen imposed upon him.  As I have written upon the subject fully to Mr. Clinton, I must refer you to him for a further explanation of the views of the Executive.  I am &c.

James Madison

